COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Retired Judge Hodges∗


AL GLEESON ELECTRICAL CO., INC. AND
 TRAVELERS CASUALTY AND SURETY CO.
                                                                MEMORANDUM OPINION**
v.     Record No. 0518-08-4                                          PER CURIAM
                                                                  SEPTEMBER 16, 2008
FORREST J. HATCHER


             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                (Michael E. Ollen, on brief), for appellants.

                (W. David Falcon, Jr.; Chasen Boscolo, on brief), for appellee.


       Al Gleeson Electrical Co., Inc. and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that Forrest J. Hatcher

proved he (1) sustained an injury by accident occurring in the course of his employment on

December 15, 2004; (2) gave timely notice of his injury to employer; and (3) sustained a

meniscus tear in his left knee, which resulted in surgery and total disability from December 17,

2004 through July 5, 2005, causally related to his compensable December 15, 2004 injury by

accident. We have reviewed the record and the commission’s opinions and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its

February 28, 2007 opinion with respect to the issue presented in Question 1, and for the reasons

stated by the commission in its February 6, 2008 final opinion with respect to the issues

presented in Questions 2 and 3. See Hatcher v. Al Gleeson Elec. Co., Inc., VWC File No.


       ∗
        Retired Judge Hodges took part in the consideration of this case by desgination pursuant
to Code § 17.1-400(D).
      ∗∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
223-63-64 (Feb. 28, 2007 and Feb. 6, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-